    Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 1 of 16 PageID #:161



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

LIFE AFTER HATE, INC., a/k/a EXITUSA,

                       Plaintiff,
                                                             Case No. 18-cv-06967
       v.

FREE RADICALS PROJECT INC. and                               Judge Virginia M. Kendall
CHRISTIAN PICCIOLINI,
                                                             Magistrate Judge Jeffrey Cole
                       Defendants.

                  PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER

       Plaintiff LIFE AFTER HATE, INC., a/k/a EXITUSA (“Plaintiff”), by and through its

undersigned attorneys, hereby moves the Court to limit Defendants’ discovery requests to issues

reasonably relevant and otherwise proportional to the preliminary injunction hearing. Plaintiff

also requests that the Court move the fact discovery deadline to January 21, 2018 so Plaintiff’s and

Defendants’ proposed depositions can be conducted within a reasonable time after the holidays.

                                          ARGUMENT

       After a hearing on November 8, 2018, the Court ordered the parties to engage in fact

discovery in preparation for the February 22, 2018 preliminary injunction hearing. See ECF No.

19. The Court issued its Order after the initial hearing on Plaintiff’s Motion for a Preliminary

Injunction Order. The Court also set the preliminary injunction hearing date, as well as the

deadline for Defendants Response (and Plaintiff’s Reply) to Plaintiff’s Motion for Preliminary

Injunction hearing, after the close of discovery. In other words, the fact discovery was for and

limited in scope to the preliminary injunction hearing.

       Additionally, Defendants have not filed an Answer and the parties have not conducted a

26(f) Conference, both of which are required to commence regular discovery. The current
    Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 2 of 16 PageID #:162



discovery, therefore, is not discovery for the case in general but is instead limited to evidence

sufficiently relevant and proportional to the needs of the preliminary injunction hearing.

                             Preliminary Injunction Hearing Issues

       Plaintiff’s request for a preliminary injunction is premised on its federal trademark

counterfeiting/infringement and deceptive trade practices claims. Several allegations and claims

in Plaintiff’s First Amended Complaint (including its tortious interference claim, conversion claim,

breach of fiduciary claim, etc.) are not part of or relevant to its Motion for Preliminary Injunction.

Therefore, any discovery request related to such allegations and claims is improper because such

a request is outside of the issues that will be litigated in the preliminary injunction hearing.

Because Plaintiff will be required to prove (1) its ownership of valid trademarks, (2) Defendants’

use of a mark or marks that likely cause consumer confusion, and (3) irreparable harm, discovery

for the preliminary injunction hearing is inherently limited to evidence reasonably relevant to the

ownership, validity, and use of the marks at issue, as well as the issue of irreparable harm. All

other issues are not relevant to the preliminary injunction hearing and should be addressed later in

the course of regular discovery.

        Plaintiff therefore moves the Court to limit several of Defendants’ discovery requests

pursuant to FRCP 26(c)(1)(D) and entirely forbid others pursuant to FRCP 26(c)(1)(A) because

they request discovery outside of the scope of the preliminary injunction issue or are otherwise not

proportional to the needs of the hearing. Plaintiff also asks the Court to move back the deadline

for fact discovery by two weeks. Finally, Plaintiffs requests that the Court resolve for the parties

the amount and location of Defendants’ proposed depositions.




                                                  2
    Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 3 of 16 PageID #:163



       I.      Several of Defendants Discovery Requests are Outside the Scope of the
               Preliminary Injunction Discovery or are Otherwise Unduly Burdensome in
               Light of the Proportional Needs of the Preliminary Injunction Hearing.

       Rule 26 of the Federal Rules of Civil Procedure permits the discovery of nonprivileged

matter “that is relevant” to a party’s claim or defense and “proportional” to the needs of a case,

considering the importance of the issues at stake, the importance of the discovery in resolving

those issues, the amount in controversy, and the weighing of burdens and benefits. See Rule

26(b)(1). Correspondingly, Federal Rule of Civil Procedure 26(c) provides that a Court may, “for

good cause,” issue an order to protect a party subject to discovery “from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). As relevant

here, Rule 26 specifically authorizes the Court to issue a protective order limiting the scope of

discovery and protecting a party from irrelevant, unfairly annoying, or unduly burdensome

discovery requests. Id.

       The scheduled preliminary injunction hearing will center on the elements of a preliminary

injunction, including the likelihood of success on the merits of Plaintiff’s federal

counterfeiting/trademark claim and deceptive trade practice claim (both claims require the same

elements and legal analysis) and irreparable harm Any discovery request that is not sufficiently

relevant to the ownership, validity, and use of the marks at issue—or to the issue of irreparable

harm—is thus improper. Moreover, any discovery request that requires the production of unduly

burdensome information and/or evidence in light of the proportional needs of the preliminary

injunction hearing is also improper.

       The following discovery requests that Defendants served on Plaintiff are either outside of

the scope of the preliminary injunction issues because they ask for discovery not sufficiently

relevant to ownership, validity, and use of the marks at issue or the parties’ likely irreparable harm,



                                                  3
    Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 4 of 16 PageID #:164



or they are unduly burdensome for the purposes and proportional needs of the preliminary

injunction hearing—or both:

DEFENDANTS’ REQUESTS TO PRODUCE

        1. All Documents, ESI, Communications, and Other Things related to the allegations
        and claims contained in the Complaint . . . .”

        Plaintiff believes this discovery request is not reasonably related to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties), as several allegations and some

claims in Plaintiff’s First Amended Complaint are not related to such issues. Moreover,

“All Documents, EDI, Communications, and Other Things related to the allegations and

claims contained in the Complaint” is essentially asking for all discovery related to this

case, which is not proportional to the needs of the preliminary injunction hearing.

Defendants should narrow this request.

        2. All Documents, ESI, and Other Things regarding all current board members,
        employees, volunteers, contractors, and any and all others associated with Life After
        Hate, including personnel files, and any documents regarding criminal convictions,
        arrests, or litigation involving such persons.

Plaintiff believes this discovery request is not reasonably related to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties), as personal files, criminal

convictions, or arrests are not reasonable related to the above-references preliminary

injunction issues, nor is such a discovery appropriate for every board member, employee,

volunteer, contractor, or anyone else associated with Plaintiff. Moreover, a request for “All

Documents, EDI, Communications, and Other Things” of this subject matter is not

proportional to the needs of the preliminary injunction hearing. Defendants should narrow

this request.


                                                  4
    Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 5 of 16 PageID #:165



       3. All Documents, ESI, Communications, and Other Things regarding all board
       meeting minutes and resolutions from January 1, 2014 through the present, and all
       articles and by-laws of Life After Hate.

Plaintiff believes this discovery request is not reasonably related to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties, as all of the minutes of every

board meeting is not reasonably relevant or related to the above-references preliminary

injunction issues.“ Defendants should narrow this request to all board meeting minutes

related to the ownership and/or use of the marks at issue.

       4. All Documents, ESI, Communications, and Other Things related to any
       programming policies, assessment tool(s), and transition program(s) You created or
       were created on Your behalf.

       Plaintiff believes this discovery request is not reasonably related to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties), especially the request for

programming policies. Moreover, a request for “All Documents, EDI, Communications,

and Other Things” is not proportional to the needs of the preliminary injunction hearing.

Defendants should narrow this request to a request for the tools and programs themselves.

       6. All Documents, ESI, Communications, and Other Things regarding any exit
       services, networking services, counseling services, or any other services You provided
       since August 2017.

       Plaintiff   believes     this   discovery   requests   for   “All   Documents,   EDI,

Communications, and Other Things” is not proportional to the needs of the preliminary

injunction hearing. Defendants should narrow the request to specific advertising related to

those services or otherwise ask Plaintiff to provide reasonable information about the

services in an interrogatory.

       7. All Documents, ESI, and Other Things related to interventions You performed,
       created, developed, or expanded after August 2017.

                                                   5
    Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 6 of 16 PageID #:166



       Plaintiff believes that a request for “All Documents, EDI, Communications, and

Other Things” is not proportional to the needs of the preliminary injunction hearing.

Defendants should narrow the request. While information about the date and location

about interventions is relevant to Plaintiff’s use of the at-issue marks, a request for all

Documents, EDI, and Other Things related to all interventions is relevant to or proportional

to the needs of the preliminary junction hearing.

       8. All Documents, ESI, Communications, and Other Things related to formal training
       Your employees, volunteers, contractors, agents, or those associated with Life After
       Hate received to conduct outreach efforts since August 2017.

       Plaintiff believes this discovery request is not reasonably related to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties), as the formal training of ALL

employees, volunteers, contractors, agents, and other “associated” people is not relevant to

the above-referenced preliminary injunction issues. Moreover, a request for “All

Documents, EDI, Communications, and Other Things” regarding this subject matter is not

proportional to the needs of the preliminary injunction hearing.

       9. All of Your bank records from January 1, 2014 through the present.

       Plaintiff believes this discovery request is not reasonably related to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties), as a blanket request for all of

Plaintiff’s bank records is not relevant to the above-referenced preliminary injunction

issues or is not otherwise proportional to the needs of the hearing.

       10. All donor acknowledgement letters, email, or other records from January 1, 2014
       through the present.

       Plaintiff believes this discovery request is not reasonably related to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

                                                    6
    Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 7 of 16 PageID #:167



issue, as well as the likely irreparable harm of the parties), as requesting for all donor

letters, emails, and other records in general is not reasonably relevant to the above-

referenced preliminary injunction issues and are not otherwise proportional to the needs of

the preliminary junction hearing. Defendants should limit their request to letters, emails,

and other records from donors that are relevant to the issue of consumer confusion.

        11. All Documents, ESI, Communications, and Other Things related to Your
        source(s) of funding, any fundraising campaigns, and any donations and/or gifts made
        to Life After Hate from January 1, 2014 through the present.

        While Plaintiff believes this discovery request is reasonably related to the

preliminary injunction issues, a request for “All Documents, EDI, Communications, and

Other Things” is not proportional to the needs of the preliminary injunction hearing. It

would be far more appropriate and proportional for Defendants to ask for a list of funding

sources in an interrogatory.

        12. All Documents, ESI, and Other Things regarding Your expenditures, invoices,
        and financial agreements related to both private and government sources, since
        August 2017.

        Plaintiff believes that a request for “All Documents, EDI, Communications, and

Other Things” regarding “expenditures, invoices, and financial agreements” is not

proportional to the needs of the preliminary injunction hearing when an interrogatory

requesting (or a request for Documents demonstrating) the amount and source would be

sufficient.

        14. All Documents, ESI, Communications, and Other Things related to Your costs in
        running Your server, including but not limited to those that show Your costs in
        redirecting the Domain Name or website to another domain name or website.

        Plaintiff believes this discovery request is not reasonably related to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties), as the costs in Plaintiff running


                                                   7
    Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 8 of 16 PageID #:168



its server is not relevant to the above-referenced preliminary injunction issues. Moreover,

a request for “All Documents, EDI, Communications, and Other Things” is not

proportional to the needs of the preliminary injunction hearing.

        18. All Documents, ESI, Communications, and Other Things related to the Web
        Analytics associated with the Domain Name and Your online accounts including
        websites, Facebook accounts, YouTube accounts, and Twitter accounts.

Plaintiff believes this discovery request should specify the time period of the request, as

Plaintiff has not had access to the referenced Domain Name, and online accounts for some

time.

        20. All Documents, ESI, Communications, and Other Things that You had with
        Defendants and that you had with third-parties related to Defendants.

Plaintiff believes this discovery requests is not reasonably related to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties), as ALL of Plaintiff’s

Documents, ESI, and Communications with Defendants or third-parties related to

Defendants are not relevant to the above-referenced preliminary injunction issues or

proportional to the needs thereof. Only those Documents, ESI, Communications, and

Other Things with Defendants that reference or are otherwise relevant to the validity,

ownership, and use of the marks at issue are relevant and arguably proportional.

        21. All Documents, ESI, Communications, and Other Things related to and
        evidencing any damages You have suffered as a result of Defendants alleged
        infringements.

        Plaintiff believes this request for “All Documents, EDI, Communications, and

Other Things” is not sufficiently relevant or proportional to the needs of the preliminary

injunction hearing when specific damages are not at issue in the preliminary injunction

hearing.



                                                 8
    Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 9 of 16 PageID #:169



        22. All Documents, ESI, Communications, and Other Things that You intend to use
        at trial or any evidentiary hearing in this case.

        Plaintiff believes this discovery requests is not reasonably related to the

preliminary injunction issues (the ownership, validity, and use/commercial contexts of

the marks at issue, as well as the likely irreparable harm of the parties), as it asks for

things Plaintiff intends to use at trial and not the preliminary injunction hearing.

        23. All Documents, ESI, Communications, and Other Things related to Plaintiff’s
        consideration of and decision to bring this suit against Defendants.

        Plaintiff believes this discovery request is not proportional to the needs of the

preliminary injunction hearing, as it essentially asks for all possible discovery related to

the case.

        24. All Documents, Communications, and Other Things prepared by any experts you
        have consulted and all Documents, Communications, and Other Things prepared by
        any experts who will testify at any trial or evidentiary hearing in this case.

        Plaintiff believes that no experts will or can testify at the preliminary injunction

hearing and so this request is inappropriate.

INTERROGATORIES


        (FROM DEFENDANT CHRISTIAN PICCIOLINI)

        2. From January 1, 2015, through the present, describe with specificity all services
        you perform or performed under or associated with the “ExitUSA” program,
        including the date(s) you provided those services, and identify each and every current
        or past employee, person associated with, or person acting at the direction of Plaintiff
        who provide(d) said service on each specific date you identify, identify the name of
        the client or family that requested the service, and identify all individuals who were
        present when you performed the service for the client or family you identify.

        Plaintiff believes this interrogatory is not proportional to the needs of the

preliminary injunction hearing. While Plaintiff can generally list its services, the dates

Plaintiff started to provide those general services, as well as the individuals who have

provided or today provide the services, a description of each date of each service provided,


                                                   9
   Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 10 of 16 PageID #:170



the client for each service, and a list of all of the individuals who were present when those

services were performed, is overly burdensome and not proportional to the needs of the

preliminary injunction hearing.

       3. State all sources of actual funds raised, income, and/or funding Plaintiff received
       from January 1, 2014 through the present and, for each source you identify, state the
       amount you received, the date you received said amount, the person or entity that
       provided or paid the income and the purpose for having receiving the income/the
       right to receive that income (e.g. for services rendered, charitable donations, etc.).

Plaintiff believes this interrogatory is not proportional to the needs of or reasonably

relevant to the preliminary injunction hearing. While Plaintiff can list its sources of income

and/funding it has received, additional details are not relevant to the preliminary injunction

hearing.

       5. State all facts supporting your contention that Picciolini tried coercing and
       threatening individuals who were members of white supremacy groups to exit the
       groups, as alleged in Paragraph 18 of your Complaint.

       Plaintiff believes this interrogatory is not reasonably relevant to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties). The allegations in Paragraph

18 of Plaintiff’s Complaint is not relevant to the issues of the preliminary injunction

hearing.

       6. Describe with specificity all facts supporting your contention that in April of 2017,
       the cofounders of Plaintiff convened to discuss Plaintiff’s issues with Picciolini
       directly, as alleged by you in Paragraph 22 of your Complaint, and include who was
       present, where the meeting took place, how long the meeting, the substance of what
       was discussed, and whether the meeting is reflected in any corporate records,
       resolutions, or minutes.

       Plaintiff believes this interrogatory is not reasonably relevant to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties). The meeting referenced is not

relevant to the validity, ownership, and use of the marks at issue.

                                                 10
   Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 11 of 16 PageID #:171



       7. Describe with specificity all facts supporting your contention that in June 2017,
       Picciolini blackmailed one of Plaintiff’s Board Members and Picciolini demanded all
       of Plaintiff’s Board Members to resign and turn over Plaintiff to him, as alleged by
       you in Paragraph 23 of your Complaint, and as part of your answer identify the Board
       Member you claim Picciolini blackmailed, and identify which Board Members you
       claim that Picciolini made a demand upon.

       Plaintiff believes this interrogatory is not reasonably relevant to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties). The threat at issue in Paragraph

23 of Plaintiff’s Complaint is not relevant to the Preliminary Injunction hearing.

       8. Describe with specificity all facts supporting your allegation that on August 21,
       2017, Picciolini violated Plaintiff’s confidentiality and privacy agreements by posting
       about a rape victim on social media and as a result Plaintiff demand that Picciolini
       turn over all online assets and suspended him, as alleged in Paragraph 24 of your
       Complaint, including identification of the specific confidentiality and privacy
       agreements you claim were violated, an explanation as to how you contend the social
       media post violated the specific confidentiality and privacy agreements, a description
       of the substance of the social media post, which individuals working for Plaintiff
       invoked the suspension, the dates of the suspension, and state whether the suspension
       is reflected in any of Plaintiff’s corporate records, resolutions, or minutes.

       Plaintiff believes this interrogatory is not reasonably relevant to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties). Plaintiff’s allegation concerning

Defendant’s breach of a confidentially agreement is not relevant to the preliminary

injunction hearing.

       14. Identify all instances in which Plaintiff has used Picciolini likeness, name, or image
       on or after September 2017 through the present, and for all instances, state the date
       of Plaintiff’s usage of Picciolini’s likeness, name, or image, and the purpose for using
       Picciolini’s likeness, name or image.

       Plaintiff believes this interrogatory is not reasonably relevant to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties). Plaintiff’s use of Defendants’

likeness is not relevant to the preliminary injunction hearing.

                                                  11
   Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 12 of 16 PageID #:172



       17. For the Requests to Admission served by Defendants concurrently herewith, state
       all facts supporting your response to any request that is not an unqualified admission,
       as well as identifying all individuals with knowledge of the basis for each response.

       Plaintiff believes this interrogatory is not proportional to the needs of the

preliminary injunction hearing and also consist of several interrogatories in one.

       18. State with specificity all damages you claim under each count of your Complaint
       and, for all monetary damages you claim, state all facts relating to how you
       determined the amount of your damages.

       Plaintiff believes this interrogatory is not reasonably relevant to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties). The exact amount of damages

is not relevant to any preliminary injunction hearing issue.

(FROM FREE RADICALS PROJECT INC.)
       1. Identify every person who has held a position as a board member of Plaintiff, is or
       has been employed by, associated with, or has acted at the direction of Plaintiff from
       August 2017 through the present and, for each person identified, state each person’s
       job title, describe each person’s job duties, state all facts relating to the criminal
       record of each person, including whether each person has been convicted of a crime,
       a description of what the crime that person was convicted of, whether that person has
       served time in any prison or penitentiary, and the length of time each person served
       time in said prison or penitentiary, and state the total amount each person receives
       from Plaintiff as compensation/the salary each Plaintiff pays to each person.

       Plaintiff believes this interrogatory is not reasonably relevant to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties). Nor is the interrogatory

proportional to the needs of the preliminary injunction hearing. The job duties, criminal

records, and compensation of every single person that was ever a board member, employee,

or agent of Plaintiff is simply overly burdensome and not reasonably related to the issues

of the preliminary injunction hearing.

       2. From January 1, 2014, through the present, describe with specificity all education
       classes, social services classes, workshops, seminars, lectures, and interventions


                                                 12
      Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 13 of 16 PageID #:173



         prepared and/or or performed by Plaintiff, as described in Paragraphs 7 and 8 of
         your Complaint, and, for each item you describe, state the date(s) you performed the
         event, the name of the event, where the event was performed, and identify all current
         and former employee(s), person associated with, or person acting at the direction of
         Plaintiff that participated and/or were involved in planning and/or performing the
         event, and identify the person who received such services.

         Plaintiff believes this interrogatory is not proportional to the needs of the

preliminary injunction hearing. While Plaintiff can describe the specific services it

provides, a range of dates wherein they were provided, and where the services were

performed, additional details are proportional to the needs of the preliminary injunction

hearing.

         8. State whether any employee, volunteer, person associated with Plaintiff, or Board
         Member of Plaintiff, including Angela King, Tony McAleer, Sammy Rangel, or
         Frankie Meeink, have been involved in any civil litigation in the previous ten years
         and, if the answer for any person is “yes,” state whether the person involved was
         involved as either a plaintiff or a defendant, state the date the complaint was filed,
         identify the case number, identify the forum where the complaint was filed, provide
         the substance of the claims and allegations made in the Complaint, identify the other
         parties involved, and state whether any judgment was entered against each person so
         identified.

         Plaintiff believes this interrogatory is not reasonably relevant to the preliminary

injunction issues (the ownership, validity, and use/commercial contexts of the marks at

issue, as well as the likely irreparable harm of the parties).

II.      PLAINTIFF CONFERED WITH DEFENDANTS.

         Before filing this Motion for a Protective Order, Plaintiff’s counsel sent

Defendants’ counsel two separate letters (one on December 6th and the other on December

10th) and engaged in a phone call to confer and discuss Plaintiff’s discovery objections.

Defendants’ counsel respectfully disagreed with Plaintiff’s objections; therefore, the

Court’s invention is unfortunately necessary to resolve Plaintiff’s discovery objections.




                                                  13
   Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 14 of 16 PageID #:174



III.   THE DEADLINE FOR FACT DISCOVERY SHOULD BE MOVED BACK
       TWO WEEKS TO ALLOW THE PARTIES TO CONDUCT
       DEPOSTITIONS WITHIN A REASONABLE TIME AFTER THE
       HOLIDAYS.

       Currently, fact discovery closes on January 7, 2019. Plaintiff and Defendants seek

to depose individuals before the preliminary injunction hearing. Plaintiff moves to depose

and be deposed a reasonable time after the holidays—specifically, between January 4, 2019

and January 21, 2918, Therefore, Plaintiff requests that the Court move the current fact

discovery deadline to January 21, 2018.

IV.    THE DEPOSITIONS SHOULD BE LIMITED TO RELEVANT
       WITNESSES PROPORTIONAL TO THE NEEDS OF THE PRELIMANRY
       INJUNCTION HEARING.

       Defendants have served deposition notices on the following individuals: (1) Tony

McAleer, (2) Sammy Rangel, (3) Angela King, (4) Frankie Meeink, (5) Erroll Southers,

and (6) Pete Simi. These six individuals are currently on the board of Life After Hate, Inc.

Plaintiff believes deposing one—or at most two—of the individuals is proportional to the

needs of the preliminary injunction hearing. Defendants has not made clear why they need

to depose all six of Plaintiff’s board members for the purpose of the preliminary injunction

hearing. Additionally, Mr. McAleer lives in Canada, Mr. Rangel lives in Wisconsin, Ms,

King lives in Florida, Mr. Meeink lives in Iowa, Dr. Southers lives in California, and Mr.

Simi lives in California. Defendants’ demand to depose all six individuals in Defendants’

attorney’s offices in Chicago for the purpose of the preliminary injunction hearing is not

reasonable.

                                          CONCLUSION
       The Court ordered the parties to engage in discovery for purpose of the February 22, 2018

preliminary injunction hearing.     Such discovery is therefore limited in scope and to the


                                                14
    Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 15 of 16 PageID #:175



proportional needs of the preliminary injunction hearing. Several of Defendants’ discovery

requests seek information and evidence entirely irrelevant to the issues involved in the preliminary

injunction hearing or are otherwise unduly burdensome in light of the proportional needs of the

hearing. These requests should therefore be limited pursuant to FRCP 26(c)(1)(D) or entirely

forbidden pursuant to FRCP 26(c)(1)(A). See generally Noble Roman's, Inc. v. Hattenhauer

Distrib. Co., 314 F.R.D. 304, 312 (S.D. Ind. 2016) (granting the plaintiff’s motion for a protective

order and stating that “[a]sking [plaintiff] to provide every document and every piece of

information it has . . . about every aspect of [plaintiff’s] business operations, finances, marketing

plans, and management structure is discovery too far afield from the contested issues in this case”

and “constitutes discovery run amok”).

       Finally, the Court should limit the number of people Defendants can depose, decide the

proper location of the depositions, and move the close of fact discovery two weeks into the future

(to January 21, 2019) so that the parties have sufficient time to conduct the depositions within a

reasonable time after the holidays.

Dated: December 10, 2018
                                                      Respectfully submitted,

                                                      LIFE AFTER HATE, INC., a/k/a EXITUSA

                                                      By: /s/ Matthew R. Grothouse
                                                      Matthew R. Grothouse
                                                      Bar No. 6314834
`                                                     Daliah Saper
                                                      Bar No. 6283932
                                                      Saper Law Offices, LLC
                                                      505 North LaSalle, Suite 350
                                                      Chicago, IL 60654
                                                      Telephone: 312-527-4100
                                                      matt@saperlaw.com




                                                 15
   Case: 1:18-cv-06967 Document #: 26 Filed: 12/10/18 Page 16 of 16 PageID #:176




                                 CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that on December 10, 2018, she caused the foregoing to
be filed with the Court by electronic filing protocols, and that same will therefore be electronically
served upon all attorneys of record registered with the Court’s ECF/CM system.

The undersigned attorney further certifies that all parties are represented by counsel registered with
the Court’s ECF/CM system.

                                                                      /s/ Matthew R. Grothouse
                                                                      Matthew R. Grothouse

                                                                      Attorney for Plaintiff.




                                                 16
